Citation Nr: 9927596	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  97-05 105 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a total compensation rating based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
October 1968.

This matter arises from a February 1996 rating decision by 
the Louisville, Kentucky, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This case was 
previously before the Board of Veterans' Appeals (Board) and 
was remanded to the RO in August 1998 for additional 
development.  


FINDINGS OF FACT

1.  The veteran's service connected disabilities consist of 
shell fragment wounds to the anterior left thigh, Muscle 
Group XI, rated at 10 percent; shell fragment wound to the 
mid left thigh, Muscle Group XIV, rated at 10 percent; shell 
fragment wound to the mid right thigh, Muscle Group XIV, 
rated at 10 percent; shell fragment wound to the abdomen 
involving Muscle Group XIX, rated at 10 percent; and duodenal 
ulcer with gastroesophageal reflux disease (GERD), rated at 
10 percent; residuals of a small intestine resection, an 
appendectomy scar, an incisional hernia, and a shell fragment 
wound to the right wrist, all non compensable.  

2.  The veteran has eight years of education and 
approximately 17 years of occupational experience as a 
laborer and boat manufacturer.

3.  The veteran's service-connected disabilities do not meet 
the schedular criteria for individual unemployability; nor do 
these disabilities prevent the veteran from obtaining and 
maintaining substantially gainful employment consistent with 
his education and employment experience.


CONCLUSION OF LAW

The criteria for entitlement to a total compensation rating 
based upon individual unemployability due to service-
connected disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
His assertion that his service-connected disabilities 
preclude employment is sufficient to render the total 
compensation rating claim well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  After reviewing the 
claims file, including the additional development 
accomplished as a result of the August 1998 remand, the Board 
finds that the duty to assist the veteran has been met.  38 
U.S.C.A. § 5107(a). 

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disabilities, there must be an impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned when there are two or more 
disabilities, at least one disability is ratable at 40 
percent or more, and any additional disabilities result in a 
combined rating of 70 percent or more, and the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).  A total disability 
rating may also be assigned on an extra-schedular basis, 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).

The veteran is service connected for shell fragment wounds to 
the anterior left thigh, Muscle Group XI; mid left thigh, 
Muscle Group XIV; mid right thigh, Muscle Group XIV; the 
abdomen, involving Muscle Group XIX; and for a duodenal ulcer 
with GERD.  Each condition is rated 10 percent disabling.  He 
is also service connected for non-compensable residuals of a 
small intestine resection, an appendectomy scar, and 
incisional hernia, and a shell fragment wound to the right 
wrist.  The veteran's combined disability rating is 40 
percent.  As the veteran has no individual disability rating 
at 40 percent, and no combination to reach 70 percent, he 
does not meet the percentage requirements of 38 C.F.R. § 
4.16(a).  

Further, the evidence does not otherwise show that the 
veteran is unable to obtain and maintain substantially 
gainful employment solely due to his service-connected 
disabilities.  The veteran's education extended to the 8th 
grade and he has occupational experience as a laborer and 
boat manufacturer.  He contends that he is unemployable 
because of his service-connected disabilities.  However, 
evidence of record reflects that he became unemployed in 1988 
when he was laid off from his boat manufacturing job.  
Moreover, Social Security Administration records show that 
the veteran sustained an industrial injury to his back in 
March 1987 which has rendered him disabled according to the 
Social Security Administration guidelines.  

While the Board acknowledges that the veteran's service-
connected disabilities have an effect on his ability to 
maintain full employment, that impact is reflected in the 
currently assigned ratings.  There is simply no persuasive 
evidence to suggest that the veteran's service-connected 
disabilities render him unable to obtain and maintain 
substantially gainful employment.  The Board again stresses 
that the veteran's nonservice-connected disorders are not for 
consideration. 

As the evidence of record is not in relative equipoise, the 
doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).   



ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

